Citation Nr: 0832672	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for a left knee 
disability, currently rated 20 percent disabling.  

3.  Entitlement to service connection for a chronic headache 
disorder, including secondary to service-connected 
disability.

4.  Entitlement to a rating in excess of 20 percent for 
lumbar disc disease from February 23, 2001 to December 20, 
2007.

5.  Entitlement to a rating in excess of 40 percent for 
lumbar disc disease from December 21, 2007.

6.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity, secondary to 
service-connected lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1978 to May 
1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
denied service connection for a chronic headache disorder; 
granted a 20 percent rating for lumbar disc disease, 
effective February 23, 2001 (the date the veteran's claim for 
an increased rating was received); denied an increased rating 
for a right knee disability; and granted a 20 percent rating 
for a left knee disability effective February 23, 2001.  The 
veteran appealed these determinations to the Board.

In his February 2004 substantive appeal, the veteran 
requested that he be scheduled for a personal hearing before 
a Decision Review Officer at the RO and a personal hearing 
before a Veterans Law Judge at the RO.  He was scheduled for 
a hearing before the Decision Review Officer in September 
2004.  In a September 2004 statement, however, he withdrew 
his request for both hearings.  

In August 2007, the Board remanded the case for further 
evidentiary development.  In an April 2008 rating decision, a 
40 percent rating was granted for lumbar disc disease, 
effective December 21, 2007.  Accordingly, the issue has been 
separated as indicated on the initial page of this decision.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007) (a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made).  In the April 2008 rating decision, 
service connection was also granted for radiculopathy of the 
left lower extremity, secondary to the lumbar disc disease 
and a 10 percent rating was assigned, effective April 12, 
2004.  While this separate rating was not listed in the April 
2008 Supplemental Statement of the Case, the Board observes 
that it stems from the initial appeal regarding lumbar disc 
disease and is considered to be on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The remaining issues were again 
denied in an April 2008 supplemental statement of the case.  

In response to the April 2008 supplemental statement of the 
case, the veteran stated in May 2008 that he had additional 
evidence to submit in support of his claim.  The additional 
evidence was received in June 2008, prior to the expiration 
of the 60-day period to respond to the supplemental statement 
of the case.  However, he did not submit a waiver of RO 
review in accordance with 38 C.F.R. § 20.1304 (2007).  The 
additional information consisted of a statement that raised 
new claims and discussed pertinent evidence related to his 
back disability, as well as duplicate copies of his service 
treatment records.  The Board has determined that the 
information does not relate to the veteran's claims for 
entitlement to increased ratings for his bilateral knee 
disabilities.  As such, the Board has determined that 
appellate review of those issues at this time is appropriate.  
See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

The additional issues raised included entitlement to service 
connection for bowel and bladder impairment; entitlement to 
service connection for a cognitive disorder; and entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.  These 
issues are not currently before the Board, and are referred 
to the RO for development.  They will not be addressed 
herein.  

The issues of entitlement to service connection for a chronic 
headache disorder, including secondary to service-connected 
disability; entitlement to a rating in excess of 20 percent 
for lumbar disc disease from February 23, 2001 to December 
20, 2007; entitlement to a rating in excess of 40 percent for 
lumbar disc disease from December 21, 2007; and entitlement 
to a higher initial evaluation for radiculopathy of the left 
lower extremity are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 

 
FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
evidence of flexion limited to 30 degrees; or extension 
limited to 15 degrees, even taking into account his 
complaints of pain; instability has not been demonstrated.  

2.  The veteran's left knee disability is not manifested by 
evidence of flexion limited to 30 degrees; or extension 
limited to 15 degrees, even taking into account his 
complaints of pain; instability has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2007).  

2.  The criteria for an increased rating for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has that 
may be relevant to the claim.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that: 
(1) VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

As the letters issued in March 2001, August 2007 and December 
2007 did not meet all of the Vazquez-Flores requirements, the 
veteran has received inadequate notice, and the Board must 
proceed with an analysis of whether this error prejudiced 
him.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that, in the January 2004 
statement of the case, the veteran was specifically informed 
of the rating criteria that would provide a basis for 
increased ratings for his knee disabilities.  This 
information was also included in April 2008 supplemental 
statement of the case.  The case was last adjudicated in 
April 2008.  This represents post-adjudicatory action 
sufficient to render any notice deficiencies non-prejudicial, 
as indicated in Vazquez-Flores.  Indeed, the record fully 
reflects that the veteran has been made well aware of the 
types of specific evidence needed to support his claim, 
relevant measurements and test results, and applicable 
diagnostic criteria.  As such, to remand this case solely for 
a further VCAA notification letter would serve no purpose 
other than to cause additional delay.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service private and 
VA treatment records, VA examination reports, and the 
veteran's lay statements.  

Accordingly, the Board finds that the VCAA provisions have 
been considered and met.  The veteran was notified and aware 
of the evidence needed to substantiate the claims addressed 
herein, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, he was afforded three VA examinations, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate his knee disabilities.  
Because the veteran has actual notice of the rating criteria, 
and because the claim has been readjudicated no prejudice 
exists.  There is not a scintilla of evidence that any VA 
error in notifying or assisting the veteran reasonably 
affects the fairness of this adjudication or that there is 
any prejudice to the veteran by the order of the events in 
this case.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Conway, Sanders, supra.  Indeed, neither the 
appellant, nor his representative, has suggested that such an 
error, prejudicial or otherwise, exists.  Hence, the Board 
finds that the issues addressed below are ready for 
adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart, 
supra.  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. at 206.  

The veteran's right and left knee disabilities are evaluated 
as 10 percent and 20 percent disabling, respectively, under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The right knee 
disability has been characterized as chondromalacia patella.  
The left knee disability has been characterized as status 
postoperative arthroscopic meniscectomy of the left knee with 
chondromalacia patella.  Under Diagnostic Code 5257, 
impairment of the knee, manifested by recurrent subluxation 
or lateral instability, will be rated 10 percent disabling 
when slight, 20 percent disabling when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

The Board observes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, supra do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Given the disability evaluations assigned the veteran's knee 
disabilities, potentially applicable Diagnostic Codes provide 
ratings as follows.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
(Diagnostic Code 5200, etc).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

If flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assigned.  If flexion of the knee is 
limited to 45 degrees, a 10 percent rating is assigned.  If 
flexion of the knee is limited to 30 degrees, a 20 percent 
rating is in order.  If flexion of the knee is limited to 15 
degrees, a 30 percent rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  There is no disability rating 
greater than 30 percent under the schedular criteria for 
limitation of flexion, per Diagnostic Code 5260.  

If extension of the knee is limited to 5 degrees, a 
noncompensable rating is assigned.  If extension of the knee 
is limited to 10 degrees, a 10 percent rating is assigned.  
If extension of the knee is limited to 15 degrees, a 20 
percent rating is in order.  If extension of the knee is 
limited to 20 degrees, a 30 percent rating is warranted.  If 
extension of the knee is limited to 30 degrees, a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
rating is warranted for symptomatic removal of the semilunar 
cartilage.  The 10 percent rating is the maximum rating 
provided for under this diagnostic code.  

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004).  The basis for the opinion is that the knee has 
separate planes of movement, each of which is potentially 
compensable.  Id.

In another precedent opinion, VA General Counsel also held 
that separate ratings may also be assigned in cases where the 
service-connected disability includes both arthritis and 
instability of the knee, provided, of course, that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Normal extension and flexion 
of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2007).  

Upon VA joints examination in November 2001, range of motion 
studies revealed full flexion and extension from 0 degrees to 
140 degrees in both knees.  Both knees were stable to 
anterior-posterior and varus-valgus stress.  Medial and 
lateral joint lines were nontender to palpation, there was no 
effusion, and no posterolateral corner problems.  Apley's and 
McMurray's tests were negative.  There was exquisite 
tenderness to palpation under the patellofemoral joint.  X-
rays showed that the joint spaces were maintained but there 
was some arthritic change.  There was no patellar tilt of 
either knee.  

Upon VA joints examination in April 2004, range of motion of 
the right knee was 10 degrees to 135 degrees without pain and 
0 degrees to 135 degrees with pain.  Range of motion of the 
left knee was 10 degrees to 125 degrees without pain and from 
0 degrees to 135 degrees with pain.  There was large medial 
joint line tenderness on both knees and a mildly antalgic 
gait.  There was no evidence of instability on ligamentous 
testing.  The assessment was early mild arthrosis of both 
knees with subjectively increased pain and stiffness with 
repetitive motion.  

Upon VA joints examination in December 2007, the veteran 
reported increased pain in his knees with aching and locking.  
He denied any instability but reported some swelling.  Range 
of motion of both knees was from 0 degrees to 110 degrees 
with pain, but was not additionally limited following 
repetitive use.  The knees were stable with Lachman's 
drawers, and varus/valgus stressing.  There was no palpable 
tenderness but there was mild crepitus bilaterally.  
McMurray's was negative.  The final diagnoses were mild 
bilateral chondromalacia of the knees and mild degenerative 
joint disease.  

Based on the evidence of record, the Board finds that the 
veteran's right and left knee disabilities are appropriately 
rated and increased and/or separate ratings are not warranted 
for either joint.  Although the veteran's knee disabilities 
are rated under Diagnostic Code 5257, there is no indication 
on the three VA examinations that the veteran experienced 
either recurrent subluxation or instability of either knee.  
During all three examinations, the knees and ligaments were 
objectively shown to be stable.  Moreover, at the November 
2001 VA examination, the examiner noted there was no patellar 
tilt.  As such, the Board may not conclude that the 
impairment associated with the right knee would rise to the 
level of moderate or that the impairment associated with the 
left knee would rise to the level of severe to justify 
awarding higher ratings under Diagnostic Code 5257.  In this 
regard, the Board again observes that since Diagnostic Code 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca, supra do not 
apply.  See Johnson, supra.

With regard to the assignment of separate ratings based on 
loss of range of motion, the Board finds that the veteran's 
knees have not demonstrated a compensable limitation of 
either extension or flexion to warrant such separate ratings.  
Extension was consistently demonstrated to 0 degrees, which 
results in a noncompensable evaluation under Diagnostic Code 
5261; and flexion was demonstrated between 110 degrees and 
140 degrees, which results in a noncompensable evaluation 
under Diagnostic Code 5260.  Even with consideration of the 
veteran's complaints of pain, the Board finds that his levels 
of limitation of motion have not been shown to result in 
significant additional limitation of motion.  Upon VA 
examinations in November 2001 and December 2007, in fact, the 
examiners commented that repetitive use did not result in 
additional loss of motion.  Moreover, further consideration 
of the veteran's complaints of pain alone in order to assign 
a higher rating would result in pyramiding in violation of 
38 C.F.R. § 4.14 (2007).  As such, the Board finds that an 
increased and/or separate rating is not warranted for the 
veteran's right and left knee disabilities under either of 
those diagnostic codes.  See VAOPGCPREC 09-04; VAOPGCPREC 23-
97, supra.  

Moreover, the Board notes that there is clearly no objective 
evidence that either knee is ankylosed as demonstrated during 
the range of motion exercises performed at the three VA 
examinations.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(ankylosis is the immobility and consolidation of a joint).  
Consequently, a higher rating is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Finally, the veteran has submitted no evidence showing that 
his knee disorders have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal must 
be denied.  


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.

A rating in excess of 20 percent for a left knee disability 
is denied.  


REMAND

In his June 2008 statement, the veteran reported that he had 
four surgeries at a VA hospital in order to implant a spinal 
cord stimulator device - in May 2005, June 2005, sometime in 
2007; and March 2008.  He also noted that he has experienced 
incapacitating episodes as a result of these procedures.  
Reports from the May 2005 and June 2005 procedures are 
included in the file.  However, reports of the latter two 
procedures done in 2007 and March 2008 are not currently part 
of the record and are clearly relevant to the veteran's 
appeal on the issue of the proper rating for his lumbar disc 
disease, as well as his left lower extremity radiculopathy.  
Hence, they must be obtained before the Board may make a 
decision on the claims.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

With regard to his claim for entitlement to service 
connection for a chronic headache disorder, the Board 
observes that the evidence has raised a question as to 
whether service connection for this disability may be in 
order on a secondary basis.  In this respect, service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  Further, a disability which is aggravated by a 
service-connected disability may be service-connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Significantly, effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to provide that:  

VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. 
part 4) and determine the extent of aggravation 
by deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.  

At the VA neurological examination in February 2008, the 
examiner stated the evidence did not show that the headaches 
that the veteran currently described were present when he was 
on active duty.  He also noted that the headaches the veteran 
experienced during active duty were more closely related to 
his hypertension or to a chronic daily headache from 
medication overuse.  Although the veteran is service-
connected for hypertension, it is unclear whether he still 
experiences such headaches that would be related to or 
aggravated by that disability or whether he has a migraine-
type headache disability presently that is separate and 
distinct from the headaches that he experienced in service.  
Nevertheless, the examiner did not address the claimant's 
baseline headache level before any purported aggravation due 
to the service-connected hypertension.  Moreover, although 
38 C.F.R. § 3.310 was included in the April 2008 supplemental 
statement of the case, it does not appear that the RO 
actually considered the issue on a secondary basis.  Hence, 
the Board finds that further development is in order.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled VA examination and to cooperate 
in the development of his claim.  The consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran does not report for 
any scheduled examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his lumbar disc disease and 
chronic headaches since April 2008.  After 
securing any necessary release(s), the RO 
should obtain these records, including all 
current VA treatment records, as well as 
the reports and notes from the procedures 
performed at a VA facility on the 
veteran's spine in 2007 and March 2008.  

2.  The veteran should be provided the 
opportunity to submit doctors statements 
in support of his assertion that he 
experienced incapacitating episodes as a 
result of his low back disability that 
resulted in bed rest and treatment ordered 
by a physician as required by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, including 
Note 1 (2007).  

3.  The RO should schedule the veteran for 
a new VA neurological examination to 
determine the nature and etiology of any 
currently diagnosed chronic headache 
disorder, including whether it is 
secondary to a service-connected 
disability.  The claims folder must be 
provided to the examiner for review prior 
to the examination.  The examiner should 
specifically indicate what type of chronic 
headache disorder the veteran presently 
has, if any.  The examiner should also 
state whether it is at least as likely as 
not that any currently diagnosed chronic 
headache disorder is caused or aggravated 
(e.g., worsened beyond natural 
progression) by the veteran's service-
connected hypertension.  All opinions and 
conclusions expressed by the examiner must 
be supported by a complete rationale in a 
typewritten report.

4.  After the development requested above 
has been completed to the extent possible, 
and any further development required by 
the VCAA based on the additional evidence 
associated with the file is ordered and 
accomplished, including any additional 
examination for the veteran's low back 
disability, the RO should review the 
record and readjudicate the claims.  If 
the benefit(s) sought on appeal remain(s) 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


